 



Exhibit 10.3
JUNIPER NETWORKS, INC.
2006 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT — INDIA
     1. Grant. The Company hereby grants to the Employee an award of Restricted
Stock Units (“RSUs”), as set forth in the Notice of Grant of Restricted Stock
Units and subject to the terms and conditions in this Agreement and the
Company’s 2006 Equity Incentive Plan (the “Plan”). Unless otherwise defined
herein, the terms defined in the Plan shall have the same defined meanings in
this Restricted Stock Unit Agreement.
     2. Company’s Obligation. Each RSU represents the right to receive a Share
on the vesting date. Unless and until the RSUs vest, the Employee will have no
right to receive Shares under such RSUs. Prior to actual distribution of Shares
pursuant to any vested RSUs, such RSUs will represent an unsecured obligation of
the Company, payable (if at all) only from the general assets of the Company.
     3. Vesting Schedule. Subject to paragraph 4, to Plan Sections 17 and 18 and
to any other relevant Plan provisions, the RSUs awarded by this Agreement will
vest according to the vesting schedule specified in the Notice of Grant.
     4. Forfeiture upon Termination as Service Provider. Notwithstanding any
contrary provision of this Agreement or the Notice of Grant, if the Employee
terminates service as a Service Provider for any or no reason prior to vesting,
the unvested RSUs awarded by this Agreement will thereupon be forfeited at no
cost to the Company.
     5. Payment after Vesting. Any RSUs that vest in accordance with paragraph 3
will be paid to the Employee (or in the event of the Employee’s death, to his or
her estate) in Shares.
     6. Payments after Death. Any distribution or delivery to be made to the
Employee under this Agreement will, if the Employee is then deceased, be made to
the administrator or executor of the Employee’s estate. Any such administrator
or executor must furnish the Company with (a) written notice of his or her
status as transferee, and (b) evidence satisfactory to the Company to establish
the validity of the transfer and compliance with any laws or regulations
pertaining to said transfer.
     7. Rights as Stockholder. Neither the Employee nor any person claiming
under or through the Employee will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares will have been issued, recorded
on the records of the Company or its transfer agents or registrars, and
delivered to the Employee or Employee’s broker.

 



--------------------------------------------------------------------------------



 



     8. No Effect on Employment. The Employee’s employment with the Company and
its Subsidiaries is on an at-will basis only. Accordingly, the terms of the
Employee’s employment with the Company and its Subsidiaries will be determined
from time to time by the Company or the Subsidiary employing the Employee (as
the case may be), and the Company or the Subsidiary will have the right, which
is hereby expressly reserved, to terminate or change the terms of the employment
of the Employee at any time for any reason whatsoever, with or without good
cause or notice.
     9. Address for Notices. Any notice to be given to the Company under the
terms of this Agreement will be addressed to the Company at 1194 North Mathilda
Avenue
     Sunnyvale, California, 94089 Attn: Stock Administration, or at such other
address as the Company may hereafter designate in writing or electronically.
     10. Grant is Not Transferable. Except to the limited extent provided in
paragraph 6, this grant and the rights and privileges conferred hereby will not
be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and will not be subject to sale under execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of this grant, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this grant and the rights and privileges conferred hereby
immediately will become null and void.
     11. Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
     12. Additional Conditions to Issuance of Stock. If at any time the Company
will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the issuance of Shares to the
Employee (or his or her estate), such issuance will not occur unless and until
such listing, registration, qualification, consent or approval will have been
effected or obtained free of any conditions not acceptable to the Company. The
Company will make all reasonable efforts to meet the requirements of any such
state or federal law or securities exchange and to obtain any such consent or
approval of any such governmental authority.
     13. Plan Governs. This Agreement and the Notice of Grant are subject to all
terms and provisions of the Plan. In the event of a conflict between one or more
provisions of this Agreement or the Notice of Grant and one or more provisions
of the Plan, the provisions of the Plan will govern.
     14. Administrator Authority. The Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any RSUs have vested). All actions taken
and all interpretations and determinations made by the Administrator in good
faith will be final and binding upon Employee, the Company and all other
interested persons. Neither the Administrator nor any member of the Company will
be personally liable for any action, determination or interpretation

2



--------------------------------------------------------------------------------



 



made in good faith with respect to the Plan or this Agreement.
     15. Agreement Severable. In the event that any provision in this Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Agreement.
     16. Amendment, Suspension or Termination of the Plan. By accepting this
RSU, the Employee expressly warrants that he or she has received a right to
purchase stock under the Plan, and has received, read and understood a
description of the Plan. The Employee understands that the Plan is discretionary
in nature and may be modified, suspended or terminated by the Company at any
time.
     17. Notice of Governing Law. This grant of RSUs shall be governed by, and
construed in accordance with, the laws of the State of California without regard
to principles of conflict of laws.
     18. Withholding. Employee acknowledges that the ultimate liability for all
income tax, social insurance, payroll tax or other tax-related withholding
legally due by the Employee (“Tax-Related Items”) are, and remain, the
Employee’s responsibility and that the Company and its Indian Subsidiary
(1) make no representations regarding the treatment of any Tax-Related Items in
connection with the RSU, including the grant or vesting of the RSU, the
subsequent sale of Shares acquired pursuant to the RSU and the receipt of any
dividends; and (2) do not commit to structure the RSU to reduce or eliminate the
Employee’s liability for Tax-Related Items.
     Prior to the vesting of the RSU, the Employee agrees to make adequate
arrangements satisfactory to the Company and its Indian Subsidiary to satisfy
all Tax-Related Items. In this regard, the Employee authorizes the Company and
its Indian Subsidiary to withhold all applicable Tax-Related Items legally
payable by the Employee from his or her wages, or other cash compensation paid
by the Company or its Indian Subsidiary or from proceeds from the sale of the
Shares. Alternatively, or in addition, if permissible under Applicable Laws, the
Company may (1) sell or arrange for the sale of Shares vesting under the RSU to
satisfy the withholding obligation for Tax-Related Items, and/or (2) withhold in
Shares, provided that the Company only withholds the amount of Shares with a
Fair Market Value equal to the minimum amount necessary to satisfy the
Tax-Related Items. The Company may refuse to deliver the Shares if Employee
fails to comply with his or her obligations under this Section 18.
     19. Fringe Benefit Tax. Except as otherwise determined by the
Administrator, Employee also agrees to reimburse or pay the Company (or its
Subsidiary, as directed by the Indian Subsidiary) in full, any liability that
the Company or its Subsidiary incurs towards any fringe benefit tax (“FBT”),
social tax, or other tax paid or payable in respect of the grant, vesting,
delivery of the RSU or allotment/transfer of the underlying Shares, within the
time and in the manner prescribed by the Company or its Subsidiary. The
Administrator may in its sole discretion determine whether the FBT with respect
to the RSU or its underlying Shares will be paid by selling a portion of vested
Shares or by direct payment from the Employee to the Company, by withholding
cash proceeds from sale to a third party or a number of Shares upon vesting with
a Fair Market Value equal to the FBT liability, some other method, or by some
combination thereof. Employee agrees to execute any additional documents
requested by the Company or its Subsidiary for the reimbursement of such taxes
to the

3



--------------------------------------------------------------------------------



 



Company.
     Employee grants to the Company and its Subsidiary the irrevocable
authority, as agents of Employee and on his or her behalf, to sell, retain or
procure the sale of sufficient Shares subject to the RSU so that the net
proceeds receivable by the Company or its Indian Subsidiary are as far as
possible equal to but not less than the amount of any tax the Employee is liable
for (including FBT reimbursement obligations pursuant to the preceding
paragraph) and the Company or its Subsidiary shall remit any balance to
Employee.
     Employee acknowledges and agrees that the Company may refuse to deliver
Shares upon vesting of the RSU if Employee has not made appropriate arrangements
with the Company or its Subsidiary to satisfy the FBT.
     20. Nature of the Grant. In accepting the grant, Employee acknowledges
that:
          (a) the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, unless otherwise provided in the Plan and this
letter;
          (b) the grant of the RSU is voluntary and occasional and does not
create any contractual or other right to receive future RSU grants, or benefits
in lieu of RSUs, even if RSUs have been granted repeatedly in the past;
          (c) all decisions with respect to future RSUs, if any, will be at the
sole discretion of the Company;
          (d) participation in the Plan shall not create a right to further
employment with the Employee’s employer and shall not interfere with the ability
of the Employee’s employer to terminate the Employee’s employment relationship
at any time with or without cause;
          (e) the Employee is voluntarily participating in the Plan;
          (f) the RSU is an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company or to
the Employee’s employer, and which is outside the scope of the Employee’s
employment contract, if any;
          (g) the RSU is not part of normal or expected compensation or salary
for any purpose, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service RSUs, pension or retirement benefits or similar payments;
          (h) in the event that the Employee’s not an employee of the Company,
the RSU will not be interpreted to form an employment contract or relationship
with the Company; and furthermore, the RSU will not be interpreted to form an
employment contract with any subsidiary or affiliate of the Company;

4



--------------------------------------------------------------------------------



 



          (i) the future value of the underlying Shares is unknown and cannot be
predicted with certainty;
          (j) in consideration of the grant of the RSU, no claim or entitlement
to compensation or damages shall arise from termination of the RSU or diminution
in value of the RSU or the Shares acquired through the RSU which results from
termination of your employment by the Company or its affiliates (for any reason
whatsoever and whether or not in breach of local labor laws) and the Employee
irrevocably releases the Company or its affiliates from any such claim that may
arise; if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by accepting the RSU, the Employee
shall be deemed irrevocably to have waived his or her entitlement to pursue such
claim; and
          (k) notwithstanding any terms or conditions of the Plan to the
contrary, in the event of involuntary termination of the Employee’s employment
(whether or not in breach of local labor laws), the Employee’s right to receive
RSUs and vest in RSUs under the Plan, if any, will terminate effective as of the
date that the Employee is no longer actively employed; furthermore, in the event
of involuntary termination of employment (whether or not in breach of local
labor laws), the Employee’s right to receive Shares pursuant to the RSUs or to
exercise the Options after termination of employment, if any, will be measured
by the date of termination of the Employee’s active employment.
     21. Data Privacy. By accepting the RSU the Employee hereby explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of the Employee’s personal data as described in this document by and
among, as applicable, the Employee’s employer and the Company and its
subsidiaries and affiliates for the exclusive purpose of implementing,
administering and managing participation in the Plan.
          The Employee understands that the Company and the Employee’s employer
hold certain personal information about the Employee, including, but not limited
to, his or her name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares of stock or directorships held in the Company, details of all Options
or any other entitlement to Shares of stock Awarded, canceled, exercised,
vested, unvested or outstanding in the Employee’s favor, for the purpose of
implementing, administering and managing the Plan (“Data”). The Employee
understands that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan that these recipients
may be located in the Employee’s country or elsewhere, and that the recipient’s
country may have different data privacy laws and protections than the Employee’s
country. The Employee understands that he or she may request a list with the
names and addresses of any potential recipients of the Data by contacting the
local human resources representative. The Employee authorizes the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing participation
in the Plan, including any requisite transfer of such Data as may be required to
a broker or other third party with whom the Employee may elect to deposit any
Shares of stock acquired through the RSU. The Employee understands that Data
will be held only as long as is necessary to implement, administer and manage
participation in the Plan. The Employee understands that he or she may, at any
time, view Data,

5



--------------------------------------------------------------------------------



 



request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein,
without cost, by contacting in writing the local human resources representative.
The Employee understands, however, that refusing or withdrawing consent may
affect his or her ability to participate in the Plan. For more information on
the consequences of refusal to consent or withdrawal of consent, the Employee
understands that the Employee may contact the local human resources
representative.
Employee has reviewed the Plan and this Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Agreement
and fully understands all provisions of the Plan and this Agreement. Employee
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions relating to the Plan and
Agreement. Employee further agrees to notify the Company upon any change in the
residence address indicated below.
By Employee’s acknowledgement and acceptance of the terms of this Agreement
(whether by electronic acknowledgment and acceptance of this Agreement or by
signature below), Employee and the Company agree that this RSU award is granted
under and governed by the terms and conditions of the Plan and this Agreement.

             
EMPLOYEE:
      JUNIPER NETWORKS, INC.    
 
           
 
Signature
     
 
By    
 
           
 
           
Print Name
      Title    
 
           
 
           
Residence Address
           

6